Citation Nr: 1829885	
Decision Date: 09/26/18    Archive Date: 10/03/18

DOCKET NO.  16-21 106	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Albuquerque, New Mexico


THE ISSUE


Entitlement to an increased (compensable) disability rating for left knee scars.


ATTORNEY FOR THE BOARD

Michael Wilson, Counsel


INTRODUCTION

The Veteran had active military service from September 1976 to August 1978.

This appeal to the Board of Veterans' Appeals (Board) arose from a November 2014 rating decision in which the RO, inter alia, continued a noncompensable disability rating for left knee scars associated with left knee traumatic degenerative arthritis with limitation of extension.  The Veteran disagreed with the RO's decision, and this appeal ensued.  

Prior to certification of the current issue on appeal to the Board, the Veteran filed a May 2016 substantive appeal (on VA Form 9) as to the issues of entitlement to higher disability ratings for left knee disability resulting in limitation of extension, limitation of flexion, and instability, a higher disability rating for posttraumatic stress disorder, and higher disability ratings for tendonitis of the right and left ankles.  He subsequently submitted a statement in October 2016 indicating that he wished to withdraw his appeal as to these issues.  Consequently, the issues were not certified to the Board.


FINDING OF FACT

In a June 2017 statement, prior to the promulgation of a decision in the appeal, the Veteran notified the Board that he wished to withdraw his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran are met.  38 U.S.C. § 7105(b)(2), (d)(5 (2012)); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.2042017.  Withdrawal may be made by a claimant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, in a June 2017 statement, the Veteran indicated that he wished to withdraw his appeal.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it must be dismissed.


ORDER

The appeal is dismissed.




		
JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs